Citation Nr: 1225890	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for lumbar strain.

3.  Entitlement to a rating in excess of 10 percent for right Achilles tendonitis.

4.  Entitlement to a compensable rating for bilateral onychomycosis (foot fungus).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION
 
The Veteran served on active duty from July 1985 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to an increased rating for the lumbar strain is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea is related to his active duty.  

2.  In January 2012, prior to promulgation of a decision in the appeal, the Veteran notified VA that he desired to withdraw his appeal for entitlement to increased ratings for right Achilles tendonitis and bilateral foot fungus.  

CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to a disability rating in excess of 60 percent for right Achilles tendonitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to a compensable disability rating for bilateral foot fungus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a letter to the undersigned on January 23, 2012, stating that he wished to withdraw his appeal for increased ratings for right Achilles tendonitis and bilateral foot fungus.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeal for those benefits and the appeal as to those two issues must be dismissed.

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim for service connection herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that he experienced symptoms of sleep apnea during his active duty that led to a post-service obstructive sleep apnea diagnosis.  

The Veteran's service treatment records (STRs) reflect treatment for sinusitis and upper respiratory infections (URIs), but there was no in-service treatment for complaints of sleep problems/sleep apnea.  The Veteran retired from active duty in July 2005.  

Following service, the Veteran was first diagnosed as having obstructive sleep apnea following an October 2008 sleep study.  At the time of the study, the Veteran had reported loud snoring and excessive daytime sleepiness.  No opinion was provided at that time as to whether his obstructive sleep apnea was related to his active duty.  

In February 2009, two of the Veteran's service colleagues submitted statements indicating that they witnessed the Veteran having sleep problems as early as January 2004.  They noticed the Veteran constantly falling asleep during weekly meetings, sleeping throughout his lunch hour, and complaining of being sleepy even following eight hours of sleep.  One of his colleagues slept in the same berthing compartment across from the Veteran and recalled that his loud snoring would keep him awake most of the night.  

That same month, the Veteran's wife submitted a statement indicating that during the past eight years, she has noticed the Veteran constantly falling asleep during the daytime.  She further indicated that the Veteran has a history of loud snoring, and sometimes would gasp and choke during his sleep.  

In October 2009, the Veteran's records were sent for an opinion by a VA examiner regarding his sleep apnea claim.  The examiner reviewed the claims file and medical records, and was asked to provide an etiological opinion regarding the Veteran's sleep apnea diagnosis.  The examiner opined that he would have to resort to mere speculation to provide an opinion as to whether the Veteran's sleep apnea was caused by his snoring, daytime somnolence, or in-service URIs/sinusitis.  The examiner indicated that snoring and daytime somnolence are "nonspecific indicators" and are not objective evidence of sleep apnea.  

During the Veteran's January 2012 hearing, he testified to having problems snoring during service, and his shipmates and wife told him of his snoring.  He recalled having problems breathing during service and daytime fatigue.  

Following the hearing, the Veteran submitted another buddy statement from a navy colleague who recalled the Veteran routinely falling asleep during the day.  He also recalled the Veteran snoring loudly, and that other shipmates made the same complaints about him.  

The Veteran also submitted a January 2012 note from his treating physician.  The physician indicated that upon review of the Veteran's history and the lay statements, his medical opinion, with 50 percent certainty, was that the Veteran's sleep apnea had its onset while he was on active duty.  

The medical evidence confirms that the Veteran currently has obstructive sleep apnea.  

On review of the evidence above, the Board notes the Veteran has asserted that he has experienced sleep problems beginning with daytime fatigue and significant snoring during service and that the symptoms have continued since.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology, as well as observable symptoms such as daytime fatigue and snoring.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the Veteran's shipmates and wife are competent to testify to the symptomatology they witnessed during the Veteran's active duty.  Id.  Although there is no medical documentation of a sleep disorder during service, the Veteran has credibly reported significant snoring, daytime fatigue, and sleepiness in service and chronic sleep problems since service.  Thus, the Veteran's statements here, as well as the lay statements from the Veteran's wife and shipmates, establish continuity of symptomatology such as to enable a grant of service connection for obstructive sleep apnea.  

The Board acknowledges that the October 2009 VA examiner essentially opined that the Veteran's currently diagnosed obstructive sleep apnea is not related to active service, but then stated that he could not provide an opinion without resort to speculation.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the competent and consistent contentions of the Veteran reflect a continuity of symptomatology related to the sleep disorder, and support a finding that this disability is related to his active service.  Additionally, the October 2009 VA examiner's opinion is inadequate inasmuch the examiner provided a speculative opinion contrary to Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Further, although the Veteran's private treating physician did not provide a rationale for his positive opinion, he reviewed the Veteran's history and lay statements.  He essentially indicated that it is at least as likely as not that the Veteran's sleep apnea is attributable to the symptoms he experienced during active duty.  

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's current obstructive sleep apnea is related to his naval service.  When the evidence is in such relative equipoise, the Board must give the claimant the benefit of the doubt.  See Gilbert, supra.  Resolving reasonable doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.  

The appeal for entitlement to a disability rating in excess of 10 percent for right Achilles tendonitis is dismissed.

The appeal for entitlement to a disability rating in excess of 10 percent for bilateral foot fungus is dismissed.  

REMAND

The Veteran contends that a higher rating is warranted for his lumbar strain.  During the Veteran's Travel Board hearing, he contended that this disability has increased in severity.  The most recent VA examination of the spine was in February 2009.  When a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current degree of severity of the Veteran's lumbar strain.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's lumbar strain.  

2.  Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's low back disability. 

The claims folder and any pertinent evidence in Virtual VA that is not included in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  In addition, the examiner should provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The rationale for each opinion expressed must be provided. 

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011)


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


